Case 18-40412-JMM   Doc 176    Filed 01/10/19 Entered 01/10/19 14:39:06   Desc Main
                              Document     Page 1 of 13
Case 18-40412-JMM   Doc 176    Filed 01/10/19 Entered 01/10/19 14:39:06   Desc Main
                              Document     Page 2 of 13
Case 18-40412-JMM   Doc 176    Filed 01/10/19 Entered 01/10/19 14:39:06   Desc Main
                              Document     Page 3 of 13
Case 18-40412-JMM   Doc 176    Filed 01/10/19 Entered 01/10/19 14:39:06   Desc Main
                              Document     Page 4 of 13
Case 18-40412-JMM   Doc 176    Filed 01/10/19 Entered 01/10/19 14:39:06   Desc Main
                              Document     Page 5 of 13
Case 18-40412-JMM   Doc 176    Filed 01/10/19 Entered 01/10/19 14:39:06   Desc Main
                              Document     Page 6 of 13
Case 18-40412-JMM   Doc 176    Filed 01/10/19 Entered 01/10/19 14:39:06   Desc Main
                              Document     Page 7 of 13
Case 18-40412-JMM   Doc 176    Filed 01/10/19 Entered 01/10/19 14:39:06   Desc Main
                              Document     Page 8 of 13
Case 18-40412-JMM   Doc 176    Filed 01/10/19 Entered 01/10/19 14:39:06   Desc Main
                              Document     Page 9 of 13
Case 18-40412-JMM   Doc 176 Filed 01/10/19 Entered 01/10/19 14:39:06   Desc Main
                           Document    Page 10 of 13
Case 18-40412-JMM   Doc 176 Filed 01/10/19 Entered 01/10/19 14:39:06   Desc Main
                           Document    Page 11 of 13
Case 18-40412-JMM   Doc 176 Filed 01/10/19 Entered 01/10/19 14:39:06   Desc Main
                           Document    Page 12 of 13
Case 18-40412-JMM   Doc 176 Filed 01/10/19 Entered 01/10/19 14:39:06   Desc Main
                           Document    Page 13 of 13
